287 F.2d 562
UNITED STATES of America,v.Harry Jack BLOOMER, alias John Jack Bleamer, Appellant.
No. 13335.
United States Court of Appeals Third Circuit.
Submitted March 6, 1961.
Decided March 13, 1961.

Appeal from the United States District Court for the Middle District of Pennsylvania; John W. Murphy, Judge.
Harry Jack Bloomer, pro se.
Daniel H. Jenkins, U. S. Atty., William D. Morgan, Asst. U. S. Atty., Scranton, Pa., for appellee.
Before GOODRICH, McLAUGHLIN and FORMAN, Circuit Judges.
PER CURIAM.


1
This is an appeal from a judgment of the district court denying relief to the petitioner in a proceeding which the district court considered to be in the nature of a petition under 28 U.S.C. § 2255. We think there is no merit in the appeal.


2
The judgment of the district court will be affirmed.